
	
		II
		111th CONGRESS
		2d Session
		S. 3484
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2010
			Mrs. McCaskill (for
			 herself and Mr. Bennett) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Director of the Office of
		  Management and Budget to issue guidance on the use of peer-to-peer file sharing
		  software to prohibit the personal use of such software by Government employees,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Federal File Sharing
			 Act.
		2.Requirements
			(a)Updated guidance
			 on use of certain software programsNot later than 90 days after
			 the date of the enactment of this Act, the Director of the Office of Management
			 and Budget, after consultation with the Federal Chief Information Officers
			 Council, shall issue guidance on the use of peer-to-peer file sharing
			 software—
				(1)to prohibit the
			 download, installation, or use by Government employees and contractors of
			 open-network peer-to-peer file sharing software on all Federal computers,
			 computer systems, and networks, including those operated by contractors of the
			 Government, unless such software is approved in accordance with procedures
			 under subsection (b); and
				(2)to address the download, installation, or
			 use by Government employees and contractors of such software on home or
			 personal computers as it relates to telework and remotely accessing Federal
			 computers, computer systems, and networks, including those operated by
			 contractors of the Government.
				(b)Approval process
			 for certain software programsNot later than 90 days after the
			 date of the enactment of this Act, the Director of the Office of Management and
			 Budget shall develop a procedure by which the Director, in consultation with
			 the Chief Information Officer, may receive requests from heads of agencies or
			 chief information officers of agencies for approval for use by Government
			 employees and contractors of specific open-network peer-to-peer file sharing
			 software programs that are—
				(1)necessary for the
			 day-to-day business operations of the agency;
				(2)instrumental in
			 completing a particular task or project that directly supports the agency’s
			 overall mission;
				(3)necessary for use
			 between, among, or within Federal, State, or local government agencies in order
			 to perform official agency business; or
				(4)necessary for use
			 during the course of a law enforcement investigation.
				(c)Agency
			 responsibilitiesNot later
			 than 180 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall—
				(1)direct agencies to
			 establish or update personal use policies of the agency to be consistent with
			 the guidance issued pursuant to subsection (a);
				(2)direct agencies to
			 require any contract awarded by the agency to include a requirement that the
			 contractor comply with the guidance issued pursuant to subsection (a) in the
			 performance of the contract;
				(3)direct agencies to
			 update their information technology security or ethics training policies to
			 ensure that all employees, including those working for contractors of the
			 Government, are aware of the requirements of the guidance required by
			 subsection (a) and the consequences of engaging in prohibited conduct;
			 and
				(4)direct agencies to
			 ensure that proper security controls are in place to prevent, detect, and
			 remove file sharing software that is prohibited by the guidance issued pursuant
			 to subsection (a) from all Federal computers, computer systems, and networks,
			 including those operated by contractors of the Government.
				3.Annual
			 report
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and annually thereafter, the Director
			 of the Office of Management and Budget shall submit to the Committee on
			 Oversight and Government Reform of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the implementation of this Act, including—
				(1)a
			 justification for each open-network peer-to-peer file sharing software program
			 that is approved under subsection (b); and
				(2)an inventory of
			 the agencies where such programs are being used.
				(b)Rule of
			 constructionNothing in this section shall be construed to
			 require the disclosure of any information relating to any confidential
			 Government operation or investigation, including any law enforcement, national
			 security, or terrorism investigation.
			4.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency—
				(A)means any
			 executive department, military department, Government corporation,
			 Government-controlled corporation, or other establishment in the executive
			 branch of the Government (including the Executive Office of the President), or
			 any independent regulatory agency, the governments of the District of Columbia
			 and of the territories and possessions of the United States, and their various
			 subdivisions; and
				(B)includes
			 Government-owned contractor-operated facilities, including laboratories engaged
			 in national defense research and production activities.
				(2)Open-networkThe
			 term open-network, with respect to software, means a network in
			 which—
				(A)access is granted
			 freely, without limitation or restriction; or
				(B)there are little
			 or no security measures in place.
				(3)Peer-to-peer
			 file sharing softwareThe term peer-to-peer file sharing
			 software—
				(A)means a program, application, or software
			 that is commercially marketed or distributed to the public and that
			 enables—
					(i)a file or files on the computer on which
			 such program is installed to be designated as available for searching and
			 copying to one or more other computers;
					(ii)the
			 searching of files on the computer on which such program is installed and the
			 copying of any such file to another computer—
						(I)at the initiative of such other computer
			 and without requiring any action by an owner or authorized user of the computer
			 on which such program is installed; and
						(II)without requiring
			 an owner or authorized user of the computer on which such program is installed
			 to have selected or designated another computer as the recipient of any such
			 file; and
						(iii)an owner or authorized user of the computer
			 on which such program is installed to search files on one or more other
			 computers using the same or a compatible program, application, or software, and
			 copy such files to such owner or user’s computer; and
					(B)does not include a program, application, or
			 software designed primarily—
					(i)to
			 operate as a server that is accessible over the Internet using the Internet
			 Domain Name system;
					(ii)to
			 transmit or receive email messages, instant messaging, real-time audio or video
			 communications, or real-time voice communications; or
					(iii)to
			 provide network or computer security (including the detection or prevention of
			 fraudulent activities), network management, maintenance, diagnostics, or
			 technical support or repair.
					(4)ContractorThe
			 term contractor means a prime contractor or a subcontractor, as
			 defined by the Federal Acquisition Regulation.
			
